Circulation of compound feedingstuffs (debate)
The next item is the report by Mr Graefe zu Baringdorf on behalf of the Committee on Agriculture and Rural Development on the proposal for a decision by the European Parliament and the Council correcting Directive 2002/2/EC amending Council Directive 79/373/EEC on the circulation of compound feeding stuffs C6-0209/2006-.
Member of the Commission. (EL) Mr President, ladies and gentlemen, I would like to begin by thanking the Committee on Agriculture and Rural Development for its actions regarding this dossier, and especially rapporteur Mr Graefe zu Baringdorf, who, unfortunately, could not be here today.
The Commission's discussions demonstrate the high level of interest created regarding the issue of labelling compound feedingstuffs. The Commission's proposal is the logical consequence of the decision issued by the European Court, last December. The proposal aims at aligning our legislation, namely Directive 2002/2/EC, so that it reflects the Court's decision. I fully understand and acknowledge the need for political debate regarding the potential improvements on the current system of labelling compound feedingstuffs.
I appreciate the broad understanding on behalf of the European Parliament that today's proposal is not a suitable context for this discussion. The modernisation and simplification of the legislation on feedingstuffs is included in the Commission's rolling simplification programme for 2007. The Commission is following this objective in the context of the procedure of evaluating the effects, during which interesting new ideas regarding the labelling of compound feedingstuffs will be taken into consideration, as discussed in Parliament in the past few weeks.
As I recently stated to the Committee on Agriculture and Rural Development, the evaluation of the effects will set the path for the legislative proposal regarding the modernisation of legislation on the labelling of feedingstuffs, which is expected to be ready in the second semester of next year. This will give us the opportunity to study in full the best way to modernise all the provisions of the legislation regarding the labelling of feedingstuffs.
on behalf of the PPE-DE Group. - (NL) Mr President, I, too, should like to thank the rapporteur, and not least his staff, for their commitment to this report. Whilst this is evidently an interesting report, it is also a controversial one, and the Committee on Agriculture and Rural Development has in any case made a correction to the Commission's proposal. This means that Article 1(1)(b) of the 2002 Directive needed to be deleted in accordance with the proposal that was issued further to the European Court of Justice's ruling.
During the exchange of views, it soon became apparent that there are very different opinions about the labelling of mixed feed. This is not a matter of the exact designation, but of whether we really want to have a debate about the open declaration articles in the relevant legislation. As I see it, this open declaration should be exposed, since the present regulation in this field is not workable and still not transparent, because there are, after all, still labels around which specify 110% of ingredients.
In addition, too little consideration is being given to the intellectual property of the feed industry which, as a result of present legislation, is forced to make its recipes public. This is detrimental not only to industry, but also to the farmer, for the consequence of it is that our competitors outside the European Union know exactly what we are doing. Also, present legislation discourages innovation in the feed industry, and that does not benefit farmers either. Unfortunately, it transpired that the deletion of Article 1(1)(b) was at stake and that, according to the legal offices of the Commission, the Council and of this House, meant that the other articles in the legislation could not be amended.
I have to say that the coordinators of all parties shared this view. This is why the European People's Party would like a prompt review of the whole of feed legislation, not least as a means of guaranteeing complete transparency.
When I consider the amendments, I have to say that the European People's Party is shocked that the Group of the Alliance of Liberals and Democrats for Europe tabled an amendment to another article, while their own coordinator declared this amendment to be inadmissible. What we in the PPE-DE Group want is a prompt review, and we welcome the Council's pledge in this respect, to carry out a complete overhaul in the first half of 2007; I assume that the Commissioner will be acting in accordance with this Commission proposal to the Council.
Mr President, my group supports the rapporteur's call for clarity and transparency with regard to the circulation of compound feedingstuffs. We also pay tribute to his considerable efforts to find a compromise solution. The discussions in the Committee on Agriculture and Rural Development have revealed a great variety of opinions, especially on the open declaration for compound feedingstuffs. Views differed not only on the pros and cons of individual amendments, but particularly on their legal admissibility. The reason for this was not necessarily the controversial nature of the subject alone, but chiefly the exceptionally complicated legal preliminaries to the procedure.
At this point, I should like to remind the House that we are talking about a proposal for a decision of the European Parliament and of the Council correcting a 2002 directive amending a 1979 directive on the circulation of compound feedingstuffs that is based on a ruling by the European Court of Justice of 6 December 2005. The codecision procedure has been applied, although, as a rule, the Committee on Agriculture has only the right to be consulted. Following much to-ing and fro-ing, advance talks with the Council produced a line that my group, the Socialist Group in the European Parliament, can support.
The Commission has promised to present a revised version of the whole feedingstuffs declaration next year. I hope this will indeed bring clarity and transparency for farmers, for consumers, for the industry and, most of all, for us politicians.
on behalf of the ALDE Group. - (NL) Mr President, the rapporteur may well be absent, but I would still like to extend warm thanks to him, because I have the impression that, even though he has been a Member of this House for years, he has not lost any of the initial enthusiasm he displayed in the past. Looking back, the European Union has been faced with a number of unparalleled cattle feed scandals that have had a profound impact on policy. It is therefore self-evident that we cannot exercise enough care in the cattle feed sector, and there is every reason to put sound checks in place.
The big question is whether we will resolve this if we indicate exact percentages and quantities on the label, and so this method is probably ineffective, as the content changes by the day, and I know few farmers who study every label before they decide which cattle feed to buy. What matters to an average farmer, an average cattle farmer, is the energy content of the feed, the protein content and the company's reputation. What is the role of the government in all of this? Should the government always need to have a certain insight into what a certain manufacturer does, and how can this be monitored?
I therefore think it important that every cattle feed manufacturer in Europe should have the information available at any time in order to be able to present it to anyone who is interested, which does not mean to say that all company secrets should all of a sudden be out in the open. Quite the reverse; I doubt whether we can make this demand. There are certain experiences that are beneficial to certain factories and these can be sustained, but I think that the Commission must be able to say that as a government body or national body, it must always be able to check the cattle feed composition and the possible impact this feed has on public health.
One of the interesting aspects of the Court of Justice's judgment was that the directive's criteria, as we know them, were not at all in proportion with the directive key objective, namely better public health. My burning question is therefore: the current Commission is very much in favour of less legislation, but how can this be married with the Commission's past requirements - and perhaps even today's if I interpret the proposal correctly - involving precise percentages? I cannot see how this can be done. Less regulation and at the same time an indication of exact percentages? Another big area of concern for me is the fact that in seven of the Member States, the national judicial authorities have already declared the directive to be inadmissible. I am therefore tempted to think that the entire directive in its current form is a legal ogre; I therefore welcome the Commission proposal to table a fresh proposal at the earliest opportunity.
(DE) Mr President, Commissioner, ladies and gentlemen, I, too, should like to thank our rapporteur, as Mr Graefe zu Baringdorf has made real efforts to reach a consensus with all the members of the Committee on Agriculture and Rural Development.
I support two substantive amendments, as I believe that text that is excessively detailed and excessively well meaning often confuses rather than enlightens. I am in full agreement that, in case of calamities, the competent authorities need to obtain precise details of the feed materials contained in the feedingstuff concerned, and that these details must be disclosed. Naturally, the definition of 'calamities' is open to debate but, in my opinion, common sense will determine this in the end.
Secondly, it is important that, as part of the simplification programme, the proposals to overhaul feed legislation be drawn up by mid-2007. I believe that we have all learnt from the mistakes of the past. We hope that the BSE crisis in the late 1990s was a one-off, an extreme situation, that will never happen again. I would say to the Commissioner that transparency is essential when it comes to the production of foodstuffs, in particular. The simplification programme for food and feed legislation is along the same lines. Now, more than ever, transparency and confidence in a product are unbeatable advantages in international competition for consumers; but we do have to permit international competition in Europe, too.
. - (FR) Mr President, Commissioner, ladies and gentlemen, I would like to extend my thanks - which will be passed on, I am sure - to the rapporteur for his work, but I regret that the Commission has not accepted the proposal for a decision of Parliament amending the Directive of 2002 on the circulation of compound feedingstuffs. In fact, while the requirement to provide the authorities alone with the composition of the mixtures in the event of a crisis admittedly represents a step forward, it is not sufficient, and the issue should therefore be tackled when the legislation is reviewed by the Commission in 2007.
It is essential that farmers using these feedingstuffs should be aware of the origin of the ingredients, whether these be vegetable or mineral. Different mineral and vegetable proteins have different properties, and it was for lack of information about origins that, for example, feed was found to contain rendered animal fats, leading to the infamous BSE crisis.
Furthermore, the composition of the mixtures cannot be withheld on the pretext of protecting the intellectual property rights to the formulas. In carrying out their work and making up the feed ration for their livestock using some of their own produce, farmers must be able to balance the feed by supplementing it with a mixture. In order to maintain this balance, it is therefore crucial for farmers to be aware of the composition of the mixture that they buy. Farmers must remain in charge of their own affairs, and the manufacturers' monopoly must not prevent them from doing their job, especially since, in the event of a crisis, they will be blamed for misusing feedingstuffs that they know nothing about.
In short, despite the amendments made to the Commission's proposals by this report, agribusiness and the manufacturers of feedingstuffs are still unduly favoured at the expense of farmers.
(DE) Commissioner, today, on the basis of a ruling by the European Court of Justice, we are discussing the correction of Directive 2002/2/EC regarding the circulation of compound feedingstuffs, or the compound feedingstuffs declaration. The aim of this Directive is not the protection of health; in this respect, the ruling by the European Court of Justice was acceptable. However, the Committee on Agriculture and Rural Development held a broad debate followed by the presentation of amendments calling for provisions on giving feedingstuff ingredients by weight and detailing these in percentages.
I should like to express my particular thanks to the rapporteur. I also support the amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, particularly my amendment - which has been adopted - calling for no further-reaching amendments to be made to the legal act from now on, to enable swift action. The Commission has announced its intention to draw up proposals by mid-2007 to overhaul feed legislation, and it should do so. That would be a good time to discuss the proposals, which should take into account not only consumer issues, but also the interests of farmers in being provided with precise, detailed information on the feed materials contained in feedingstuffs, and the interest of the industry in ensuring that business secrets are adequately protected. It could also be a suitable time to reconsider the possibility, in future, of using high-quality animal proteins or protein components, which was of course banned following BSE and is still not accepted now. As we all know, only feedingstuffs containing the best, high-quality ingredients guarantee animal welfare, optimum performance and high-quality foodstuffs.
(NL) Mr President, since the BSE crisis and the dioxin scandals, farmers and consumers have, now more than ever, been in need of reliable information about the origin and content of cattle feed. Clear rules in this respect are lacking. Effective prevention of outbreaks of animal diseases requires maximum transparency and this interest must prevail over that of industry that refuses to reveal the content of cattle feed. Since a compromise is well within reach, I am imploring the Commission to come up with a fresh proposal in 2007.
The designation of all ingredients must be compulsory, but the percentages are only essential for the substances that determine the name of the product. Exact percentages need not always be displayed. The rules for cattle feed should really not be any stricter than those for human food, but the information must be displayed on the products themselves for the benefit of the users, the farmers and consumers and not kept quiet until something goes wrong, for by then it is too late.
The Commission proposal should bring clarity to the area of ingredients. A transparent market is needed; farmers and consumers are entitled to this, as is the cattle feed industry. Unfortunately, the Conservatives and Liberals in this House have, in their amendments, been led too much by industry. The EU will need to make tracks in deciding in favour of rules that are in the interest of the consumer and farmer. No unnecessary delays; every farmer wants to know the exact content of their animal feed. Prevention of a new crisis requires maximum transparency that must be achieved in 2007.
Member of the Commission. Mr President, I would like to thank Members for this interesting debate. I shall now continue in Greek.
(EL) Mr President, I would like to remind you that today we are called upon to decide or agree on a proposal for a decision that amends the directive, based on the decision of the European Court. I think that everyone agrees on this point, namely that irrespective of the opinions that each one of us has, this is not a suitable moment to discuss the full review of the legislation. As I have assured you before, this will take place within the next year; hopefully before the end of next year.
I believe it is of interest, for you too I hope, that until then we will issue a report regarding the implementation of Directive 2002/2/EC, namely how this directive has been implemented by Member States, a fact that will help both our later discussion on the full review of the legislation.
Of course, today's discussion demonstrates the high level of interest regarding the improvement of the legislation, considering that there is always room for improvement, and of course Parliament's commitment to observing established procedures. I am certain that Parliament will listen to our proposal by correcting, at this stage, the directive on the labelling of feedingstuffs, based on the Court's decision.
With regard to the amendments, we will circulate a full list with the Commission's position on each one of the amendments and I hope that this list will be included in the Minutes of this meeting.
Allow me to mention a couple of issues: The lawful ground of Directive 2002/2 is the protection of public health, something that is significantly linked to the safety of feedingstuffs, of course. This was confirmed by the Court's decision; this is why the Commission cannot accept Amendment 1 which would seriously undermine this principle.
The new article that is recommended by Amendment 4, regarding the notification of the exact percentages in the event of major crises, includes something that has already been integrated in the directive in a very explicit manner. In such cases, the exact percentages will be given; this is why we do not consider it necessary to adopt the amendment that overrules this provision, therefore the Commission cannot accept Amendment 4.
Once again I would like to assure you that this proposal is included in the Commission's programme regarding the simplification and improvement of the legislation. In other words, it has included this legislation regarding the labelling of feedingstuffs in its proposal. I believe that the discussion prior to this corrective decision will be taken into consideration during the formation of the new proposal, however we will, of course, have the opportunity to discuss again at a reasonable time our future proposal regarding the labelling of feedingstuffs, trying, always something that is not easy, I admit to combine consumer protection, improved consumer services with a reduction in the costs incurred by other bodies involved. This is our objective and we believe that through this cooperation we will succeed.
The debate is closed.
The vote will take place on Tuesday at 12.30 p.m.
Annex - Position of the Commission
Graefe zu Baringdorf report
Yes/Recital 1a: Amendment 5, Amendments 11 or 14
Yes/Recital 1b: Amendment 2
Yes/Recital 2b: Amendments 7 or 13 or 16
Yes/Recital 3a: Amendments 9 or 12 or 15
Amendment 3/recital 3a can be accepted with editing.
The Commission cannot accept Amendments 1, 4, 6, 8 and 10.